243 F.3d 1212 (9th Cir. 2001)
CENTRAL GREEN COMPANY, a California Limited Partnership, Plaintiff-Appellant,v.UNITED STATES OF AMERICA; MADERA IRRIGATION DISTRICT, Defendants-Appellees.
No. 97-17321
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Filed March 30, 2001

On Remand from United States Supreme Court
D.C. No.CV-96-05541-REC/SMS
Before: Procter Hug, Jr., Betty B. Fletcher and Stephen S. Trott, Circuit Judges.

ORDER

1
The judgment of this Court published at 177 F.3d 834, 839 (1999) is reversed and the case remanded to the district court for further proceedings consistent with the opinion of the Supreme Court of the United States in Central Green Co. v. United States, 531 U.S. ___, 121 S.Ct. 1005 (2001).